Motion Granted; Abatement Order filed March 26, 2020




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00166-CV
                                   ____________

  WILLIAMS HART BOUNDAS & EASTERBY, LLP (F/K/A WILLIAMS
     KHERKHER HART & BOUNDAS, LLP); JOHN EDDIE WILLIAMS;
                   AND JIM HART, Appellants

                                        V.

                       STEVEN KHERKHER, Appellee


                    On Appeal from the 113th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-90457

                            ABATEMENT ORDER

      Appellants filed an unopposed motion to stay this appeal pending
reconsideration in the trial court. The motion is granted. Accordingly, we issue the
following order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket for thirty (30) days. The appeal will be reinstated on this court’s
active docket at that time, or when the parties file a motion to dismiss the appeal or
other dispositive motion. The court will also consider an appropriate motion to
reinstate the appeal filed by any party, or the court may reinstate the appeal on its
own motion.



                                       PER CURIAM



Panel consists of Chief Justice Frost and Justices Jewell and Spain.